DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 3/18/2021.
Claims 4-5 and 10-11 have been amended.
No claims have been cancelled. Claims 1-3 were cancelled previously.
Claims 12-15 are new claims that have been added.
Claims 4-15 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 3/18/2021, with respect to claims 4-15 have been fully considered and are persuasive.  The rejection of claims 4-11 has been withdrawn. 
Allowable Subject Matter
Claims 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 4 and 5, the claims as amended appear to overcome the previous new matter issues under 35 U.S.C. 112(a), and the prior art does not disclose or suggest the specific terminal and method as is claimed wherein uplink transmission timing for an uplink signal is based on the specific recited parameters received via higher layer signaling and a timing advance command. These limitations in combination with the rest of the claimed limitations are not taught by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC MYERS/Primary Examiner, Art Unit 2474